department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-103730-99 uilc internal_revenue_service national_office technical assistance memorandum for david c lumbreras air transport industry specialist msro from m grace fleeman assistant to the branch chief cc intl br1 subject treatment of fica under the u s -japan income_tax treaty this technical assistance responds to your memorandum dated date technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issues issue does the employee portion of the fica tax that is imposed under sec_3101 of the internal_revenue_code_of_1986 as amended the code constitute a covered tax under article paragraph a of the u s -japan income_tax convention the treaty issue if the employee portion of the fica tax is a covered tax will application of the treaty reduce the fica tax_liability of a flight attendant who is a resident of japan employed on a u s aircraft as part of the regular compliment of the aircraft and whose contract of employment was entered into in the united_states convention between the united_states of america and japan for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income date u s t 1973_1_cb_630 wta-n-103730-99 issue does the employer portion of the fica tax that is imposed under sec_3111 of the code constitute a covered tax under article paragraph a of the treaty conclusions issue because the employee portion of the fica tax is a federal_income_tax and there is no evidence that it was intended to be excluded from coverage by the treaty we believe the better view is that is should be treated as a covered tax issue although the employee portion of the fica tax is a covered tax application of the treaty will not reduce the fica tax_liability of a flight attendant who is a resident of japan employed on a u s aircraft as part of the regular compliment of the aircraft and whose contract of employment was entered into in the united_states issue the employer portion of the fica tax is an excise_tax and as such it does not constitute a covered tax under article paragraph a of the treaty facts you have requested assistance in interpreting the impact of the treaty on the fica tax_liability of both the employee and the employer in the following scenario in order to provide better service to non-english speaking passengers traveling on international routes u s air carriers are employing some flight attendants who speak foreign languages the u s air carriers require such flight attendants to generally be based in a foreign_country on an international route for example japanese speaking flight attendants are based in japan to provide better service to japanese speaking passengers the airline industry uses the term domiciled to describe a flight attendant that is assigned to work out of a particular city the term domicile can have specific meanings under the code and the regulations thereunder as well as under foreign law and these meanings can vary from the industry usage this memorandum uses the concept of based in a particular city or country rather than the term domiciled to avoid confusion wta-n-103730-99 these flight attendants are residents of japan for purposes of japanese tax and are employed as a part of the regular complement of the crew of an american_aircraft operated by a u s air carrier on flights between the united_states and japan the flight attendants entered into their contracts of employment in the united_states law and analysis the code the social_security or fica tax is imposed under the federal_insurance_contributions_act which is contained in chapter sec_3101 et seq of the code the employee portion of the tax is imposed under sec_3101 and the employer portion is imposed under sec_3111 sec_3101 and b imposes on the income of all individuals additional taxes equal to specified percentages of the wages as defined in sec_3121 they receive with respect to employment as defined in sec_3121 sec_3102 requires the individuals’ employers to collect the taxes imposed by sec_3101 by deducting the amount of such taxes from the wages as and when paid sec_3111 and b imposes matching excise_taxes on the employers the term wages is generally defined in sec_3121 as all remuneration paid to an employee with respect to his employment including the cash_value of all remuneration including benefits paid in any medium other than cash there are several enumerated exceptions not applicable here and in the case of the taxes imposed by sec_3101 and sec_3111 an annual earnings ceiling above which the tax is not imposed the term employment is defined in sec_3121 to include in pertinent part any service performed by an employee for a person employing him irrespective of the citizenship or residence of either if such service is performed either within the united_states or on or in connection with an american_aircraft if either a the contract_of_service was entered into in the united_states or b during the performance of which and while the employee is employed on the aircraft it touches at a port in the united_states if the employee is also employed on and in connection with such aircraft when it is outside the united_states sec_3121 provides that an american_aircraft is an aircraft registered under the laws of the united_states the treaty article taxes covered paragraph a of the treaty provides that t he taxes which are the subject of this convention are a in the case of the united_states wta-n-103730-99 the federal income taxes imposed by the internal_revenue_code hereinafter referred to as ‘united states tax’ article general definitions paragraph of the treaty provides that any term used in the treaty and not otherwise defined shall unless the context otherwise requires have the meaning which it has under the laws of that contracting state relating to the taxes which are the subject of the convention under paragraph of article resident of the treaty a resident of japan includes an individual who is resident in japan for purposes of japanese tax we assume the flight attendants in this case who are based in japan are residents of japan for purposes of the treaty paragraph of article scope of the treaty provides the following general_rule a resident of a contracting state may be taxed by the other contracting state on any income from sources within that other contracting state and only on such income subject_to any limitations set forth in this convention for this purpose the rules set forth in article shall be applied to determine the source_of_income paragraph of article source_of_income of the treaty provides in relevant part that i ncome from labor or personal services performed aboard ships or aircraft operated by a resident of a contracting state in international traffic shall be treated as income from sources within that contracting state if rendered by a member of the regular complement of the ship or aircraft paragraph of article dependent_personal_services of the treaty provides in relevant part that subject_to an exception not applicable here wages salaries and similar remuneration derived by an individual who is a resident of a contracting state from labor or personal services performed as an employee may be taxed by the other contracting state to the extent the remuneration is derived from sources within the other contracting state issue as stated above article taxes covered paragraph a of the treaty provides that t he taxes which are the subject of this convention are a in the case of the united_states the federal income taxes imposed by the internal_revenue_code hereinafter referred to as ‘united states tax ’ the treaty is silent on the issue of we assume the flight attendants are not also residents of the united_states within the meaning of paragraph of article wta-n-103730-99 whether fica is a covered tax and the treasury department’s technical explanation of the treaty technical explanation is also silent in other more recent u s income_tax treaties where fica was not intended to be a covered tax this has been explicitly stated either in the treaty itself or in the technical explanation it appears the drafters of such treaties believed the employee portion of the fica tax would be a covered tax unless specifically excluded we have found no evidence that the parties to the treaty intended to exclude social_security_taxes from coverage by the treaty under article paragraph if a term is not defined in the treaty we must look to u s law for the meaning of terms relating to taxes imposed by the united_states the code in several places refers to the employee portion of the fica tax as an income_tax the united_states supreme court also referred to the employee portion of the fica tax as an income_tax on employees when it upheld the constitutionality of fica in thus the employee portion of the fica tax is considered an income_tax under both the code and domestic case law accordingly although the employee portion of the fica tax is not specifically identified in the treaty as a covered tax we believe the better view is that the employee portion of the fica tax that is imposed under sec_3101 is a covered tax under article paragraph a of the treaty issue the united_states and japan have not entered into a social_security totalization_agreement therefore the only bilateral agreement that could potentially reduce the fica tax_liability of an individual flight attendant based in japan would be the treaty see for example the treaties currently in force with austria france germany ireland and the netherlands see for example the treaties currently in force with australia italy and the philippines sec_3101 which imposes the fica tax on employees provides that the tax is hereby imposed on the income of every individual equal to the following percentages of the wages received by him with respect to employment emphasis added similarly sec_275 disallows a deduction for federal_income_tax purposes for federal income taxes including the tax imposed by sec_3101 301_us_619 wta-n-103730-99 article source_of_income paragraph and article scope paragraph of the treaty together provide that subject_to any limitations elsewhere in the treaty residents of japan who are members of the regular complement of an aircraft operated by a u s resident in international traffic may be taxed by the united_states on all of the income they derive from services performed aboard the aircraft because percent of the remuneration for services performed aboard the aircraft in this case will be treated as derived from sources within the united_states paragraph of article dependent_personal_services allows the united_states the right to impose a covered tax including fica on percent of the remuneration paid_by the u s air carrier to the flight attendants for such services the treaty provides no specific exemption from or reduction in the rate of the fica tax as stated above the employee portion of the fica tax is imposed by sec_3101 and b on the income of all individuals in an amount equal to specified percentages of the wages as defined in sec_3121 they receive with respect to employment as defined in sec_3121 the term employment is defined in sec_3121 to include in pertinent part any service performed by an employee for a person employing him irrespective of the citizenship or residence of either if such service is performed on or in connection with an american_aircraft if the contract_of_service was entered into in the united_states under the facts outlined above the flight attendants are employed on an american_aircraft and their contracts for employment were entered into in the united_states therefore percent of the remuneration paid to the employees for services performed on the american_aircraft other than any amounts above the applicable annual earnings ceiling is treated as wages from employment and is subject_to fica under sec_3101 and sec_3111 because the treaty provides for no specific exemption from or reduction in the rate of the fica tax and because the entire amount of wages received by the flight attendants under the facts provided will be taxable by the united_states under the treaty and subject_to fica under sec_3101 of the code application of the treaty would not reduce the amount of the flight attendant’s fica tax_liability issue as stated above article paragraph a of the treaty provides that t he taxes which are the subject of this convention are a in the case of the united_states the federal income taxes imposed by the internal_revenue_code hereinafter referred to as ‘united states tax’ the employer portion of the fica tax is not an wta-n-103730-99 income_tax but an excise_tax which is measured not by the employer’s own income but by the income of the employees therefore it is clearly not covered by the treaty because the treaty does not apply to the u s air carrier’s liability for the employer portion of the fica tax the normal code rules apply if you have any further questions please call m grace fleeman assistant to the branch chief branch office of the associate chief_counsel international sec_3111 there is hereby imposed on every employer an excise_tax emphasis added see also stewart machine co v davis 301_us_548 pincite
